Title: General Orders, 19 June 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Wednesday June 19th
                        1782.
                     Parole
                     C. Signs.
                  The Court of enquiry held at the Barracks of Philadelphia 11 May
                     1782. by order of the honorable Major General Lincoln secretary at War to
                     enquire into the cause of a complaint exhibited by the Citizens of the State of
                     Pennsylvania against the Officer and soldiers belonging to a Guard boat going
                     to a flagg of truce in the Delaware by special orders from the Minister—Whereof
                     Brigadier Genl Williams was president, are of Opinion that Lieutenant Hubbert
                     could not consistently with the orders which he had received have permitted the
                     said Boat to have passed without examination and therefore think his conduct
                     Justifiable—The Commander in Chief approves and accepts the report of the
                     Court.
                  The Commander in Chief having at the United sollicitation of the
                     Officers of this Army presented the following Congratulatory Address to his
                     Excellency the Minister of France.
                  To His Excellency the Minister of France:
                  The Address of the Commander in Chief—the Generals and other
                     Officers of the American Army on the Banks of the Hudson.
                  Sir
                  Amid the general expression of Joy on the auspicious birth of a
                     Dauphin, permit us the Officers of the American Army to offer more than a
                     silent approbation of those sentiments and Congratulations which have been
                     presented by Congress the Representative body and sovereign Power of the United
                     States, through you to our great and Illustrious Ally on this happy event.
                  There are circumstances sir which render that which in a great
                     degree is pleasing to all, peculiarly so to some—the Harmony and Friendship
                     which subsisted between the Troops of your August sovereign and us during the
                     last Campaign (when the only contention lay in endeavours to exceed each other
                     in acts of emulation and brotherly kindness) give us this pre-eminence. The
                     blood freely offer’d on both sides and which was spilt in the same trench and
                     often mixt in a common stream for the support of those Rights which are
                     interesting to the feelings of humanity and the preveleges of freemen, is such
                     a cement to the Friend ship of the two Nations as nothing but a departure from
                     the principles of the Union (which heaven avert) can ever dissolve. Not to
                     participate then in the general satisfactions Occasioned by an event which adds to
                     the felicity of a Monark who may be viewed in the same moments as the father of
                     his own Nation and Protector of the Liberties of others; and which contributes
                     so much to the happiness of a people to whom we are Allied in interest and
                     affection; wou’d be an argument of great insensibility on our part—That Divine
                     Providence may shed it’s choicest blessings upon the King of France and his
                     Royal Consort and favor them with a long, happy and glorious reign—that the
                     Dauphin may live to inherit the virtues and the Crown of his Illustrious
                     progenitors—that he may Reign over the hearts of a happy and generous people,
                     and be among the happiest in his kingdom is our sincere and fervent wish. In
                     behalf of the Army
                  George WashingtonTo which his Excellency the Chevalier de la Luzurne was pleased
                     to return an answer of which the following is a Translation.
                  To His Excellency General Washington, Commander in Chief—The
                     Generals and other Officers of the American Army on the Hudsons River.
                  Gentlemen
                  I shall transmit to his Majesty the Address you have been pleased
                     to send me on the birth of an Hier to his Crown—It will afford him infinite
                     satisfaction to find with what joy this event has inspired you, and he will see
                     with pleasure that the same Army which has Given so many proofs of courage and
                     Patriotism, and which has in the most perfect harmony and concert with his own
                     Troops fought the common Enemy now hastens to shew that nothing which affects
                     the French Nation can be indifferent to them—The young Prince whose birth is
                     the object of your congratulations will from his infancy hear recounted the
                     glorious actions by which you have effected the independence and happiness of a
                     vast Continent, and when they wou’d cite to him examples of disinterestedness,
                     Constancy, Courage and every other Military virtue they will repeat to him the
                     names of your illustrious Chiefs.
                  He is born at a moment when victory has Crowned both our Nations—This circumstance is a happy presage of his future glory and promises that he
                     will one day be the support of your Independence as well as of the Alliance
                     which unites France with the thirteen United States—The venerations that your
                     Actions and your Virtues have inspired me with Gentlemen augment the pleasure
                     that I have in conveying your sentiments to the King my Master. I beg you to be
                     persuaded that no one is with more sincere respect Gentlemen Yr very Hble and
                     very Obt Servt
                  
                                       
                            
                            Le Chevalier de la Luzurne
                        